Citation Nr: 1410251	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  12-21 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1994.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2012, the RO issued a rating decision granting an increased initial evaluation of 10 percent for lumbosacral strain, effective July 20, 2010, the effective date of service connection.  This did not satisfy the Veteran's appeal.

In March 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the record.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

The Veteran is seeking an increased initial evaluation for his service-connected lumbosacral strain.  The Board has determined that further development is required before the Veteran's claim is decided.

During his March 2013 hearing before the Board, the Veteran testified that his back disability has increased in severity since his most recent examination in June 2012.  He reported that his application had been approved for FMLA leave at his place of employment for periods when his lumbar spine disability flares up.  He also reported receiving ongoing medical care for his lumbosacral strain from the William Jennings Bryan Dorn VA Medical Center and from a private physician through Tricare Prime.  


Under these circumstances, the Board finds that a new examination is needed to ascertain the current degree of severity of the Veteran's service-connected low back disability and that further development to obtain any outstanding records pertinent to the claim should be undertaken. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center in Washington, D.C., for the following actions:
 
1.  Undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal, to include records of any medical treatment received since July 2010.  This should include treatment records from the William Jennings Bryan Dorn VA Medical Center and from a private physician with Tricare Prime.

2.  After completion of the foregoing, the Veteran must be afforded an examination to determine the current degree of severity of his service-connected low back disability.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required to rate the service-connected lumbosacral strain.  In addition, the examiner should be requested to identify any other low back disorder present and to provide an opinion with respect to any such disorder as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, represents a progression of the service-connected lumbosacral strain, or was caused or permanently worsened by the service-connected lumbosacral strain.  To the extent possible, the examiner should attempt to distinguish the impairment associated with service-connected disability from that associated with non service-connected disability.

The rationale for each opinion expressed must also be provided.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of his claim.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be associated with the record showing that he was properly notified of the examination.  

4.  Undertake any other indicated development.

5.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


